Appeal from a judgment of the Supreme Court (Cannizzaro, J.), entered December 14, 2004 in Albany County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
We find no reason to disturb Supreme Court’s decision rejecting petitioner’s application for poor person status with an *942underlying writ of habeas corpus challenging his sentence calculation and motion for change of venue. The record establishes that petitioner, an inmate at a state correctional facility in Oneida County, had the same application pending before Supreme Court in Oneida County. Inasmuch as that court already had reviewed and adjudicated petitioner’s application by decision dated August 30, 2004, Supreme Court, Albany County, had “no authority to rule on a matter already reviewed by another Judge of equal authority” (Matter of DeLanoy v O’Rourke, 276 AD2d 728, 729 [2000]; see generally Nong Yaw Trakansook v 39 Wood Realty Corp., 18 AD3d 633 [2005]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.